Citation Nr: 1121537	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to service connection for a back disorder, to include upper and lower back.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2000 to November 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.   

The Board notes that the psychiatric claim on appeal has previously been developed as a claim for and depression.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a back disorder.  Service treatment records indicate that in September 2000 the Veteran complained of upper back pain for the prior two weeks, which was aggravated by her rucksack.  It was noted that she re-injured her back the day before while carrying her rucksack.  The Veteran was seen two days prior, and continued to have spasms in her right upper back.  In December 2000, she complained of low back pain from her rucksack.  The impression was low back pain.  In August 2002, the Veteran complained of back pain for the prior one and a half weeks, after running with a rifle.  The impression was a muscle strain in the low back.  Post-service records continue to document back pain.  See January 2007 and November 2007 private treatment notes.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  VA's duty to assist includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  To date, the Veteran has not been afforded a VA examination for a back disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a nexus opinion.

The Veteran is also seeking entitlement to service connection for depression.  Service treatment records indicate the Veteran was seen in 2004 for depression and was prescribed Lexapor and Ambien for sleeping.  See August 2005 Report of Medical History.  Post-service records indicate the Veteran has continued to be treated for depression.  See January 2007 and December 2009 private treatment notes.  Additionally, in October 2008, the Veteran was diagnosed with major depression, single episode.  See October 2008 private treatment note.  The Board notes that a psychological examination, specific to posttraumatic stress disorder (PTSD), was afforded to the Veteran in May 2010.  To date, however, the Veteran has not been afforded a VA examination for non-PTSD psychiatric disorders, to include depression, and a medical opinion regarding the Veteran's depression has not been obtained.  A remand is necessary to afford the Veteran a VA examination and to obtain a nexus opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran for a VA examination for a back/spinal disorder, to include upper and lower back.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All pertinent testing should be conducted.

All back disorders (upper and lower spine) diagnosed should be reported.  For each disorder diagnosed, the examiner is asked to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed back disorder is causally or etiologically related to the Veteran's time in service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Afford the Veteran for a VA examination for a psychiatric disorder, to include depression.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All pertinent testing should be conducted.

All psychiatric disorders diagnosed should be reported.  For each psychiatric disorder diagnosed, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the currently diagnosed psychiatric disorder is causally or etiologically related to the Veteran's time in service; and

b) the currently diagnosed psychiatric disorder is proximately due to or aggravated by any of the Veteran's service-connected disabilities (posttraumatic stress disorder, asthma, or hypothyroidism).

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


